Title: To George Washington from Major General John Sullivan, 6 November 1779
From: Sullivan, John
To: Washington, George


        
          Dear General,
          Sufferans Tavern [N.Y.] Novr 6th 79
        
        I am sorry to inform your Excellency, that I am under the painful necessity of leaving a Service, to which, I am by principle, & interest attached; and, among the variety of mortifications I must suffer in quitting it, that of being deprived the pleasure of serving under your Excellency, stands among the foremost—My Health is too much impair’d, to be recover’d, but by a total release from Business, and though the Physicians give me encouragement, that this will restore me, I am myself convinced of the contrary, and fear, that I must content myself, with enjoying the reflection, of having used my utmost to serve my Country, as the only thing I shall recieve, in exchange for a Constitution sacrificed in endeavouring to promote its interest. Shou’d there be a probability of Count Destiangs Arrival, I woud willingly wait, to give the little assistance in my power, to extirpate the Enemies of this Country, but, shoud this not be likely to happen, (and the Season be too far advanced) must beg your Excellency’s leave, to retire as soon as possible, that, I may take every measure in my power, to restore my health in some degree, or at least to live in such a manner, as will not tend to put it beyond a possibility of being restored, which a longer continuance in the service undoubtedly will. I have the honor to be most respectfully; my Dr General Yr Excellency’s most and very hble servt
        
          Jno. Sullivan.
        
      